Citation Nr: 1424278	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hip disorder with arthritis.

3.  Entitlement to service connection for a left ankle disorder with arthritis.

4.  Entitlement to service connection for a disability manifested by numbness and tingling of the left leg.

5.  Entitlement to an initial rating in excess of 20 percent for the service-connected radiculopathy of the right lower extremity.

6.  Entitlement to a rating in excess of 20 percent for the service-connected chronic lumbosacral strain with multilevel degenerative disk disease.

7.  Entitlement to an effective date earlier than January 19, 2010 for the grant of service connection for radiculopathy of the right lower extremity.

8.  Entitlement to an effective date earlier than July 16, 2010 for the assignment of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from February 2007, March 2010, and March 2011 rating decisions issued by the Regional Office (RO).  

The Board remanded the case for additional development in December 2012.

The Board notes that, in December 2012, it also referred the issue of the permanency of the Veteran's total compensation rating to the RO based on the Veteran's request.  However, a review of the record shows that the Veteran was in fact granted permanency in an April 2011 rating decision. Therefore, there is no need for the RO to reconsider this issue.

The issues of service connection for bilateral hearing loss, a right hip disorder, and a left ankle disorder, and for an earlier effective date for the assignment of a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not show to have a neurologic disorder of the left lower extremity manifested by numbness and tingling of the left leg.

2.  The service-connected radiculopathy of the right lower extremity is shown to be productive of a disability picture that is manifested by more than moderate incomplete paralysis of the sciatic nerve.

3.  The service-connected chronic lumbosacral strain with multilevel degenerative disk disease is shown to be productive of a disability picture manifested by a .
functional loss due to pain that more nearly approximates that of thoracolumbar flexion being restricted to 30 degrees or less; neither unfavorable ankylosis nor incapacitating episodes due to  intervertebral disc syndrome are demonstrated.

4.  The Veteran is not shown to have manifested findings referable to right lower extremity radiculopathy during the year prior to receipt of his claim on January 19, 2010.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by numbness and tingling of the left lower extremity due to disease or injury that was incurred in or aggravated by active service, nor is any caused or aggravated by service connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for the assignment of a separate rating in excess of 20 percent for the service-connected low back disability on the basis of right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.124a including Diagnostic Code 8520.

3.  The criteria for the assignment a rating of 40 percent, but not higher for the service-connected chronic lumbosacral strain with multilevel degenerative disk disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Code 5237.

4.  An effective date prior to January 19, 2010, the date of the claim for increase, for service-connected right lower extremity radiculopathy is not assignable.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by  a January 2010 letter.  The letter explained how VA could assist the Veteran with developing evidence in support of his claim.  

This letter also explained what the evidence needed to show in order to establish service connection on a direct and on a secondary basis, and what the evidence needed to show in order to support a higher rating for a disability that is already service connected.  

The January 2010 letter further explained how ratings and effective dates are assigned for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and the written contentions of the Veteran.  There is no evidence that additional relevant evidence exists which has not been obtained and associated with the claims file.  

The records identified in the December 2012 Board remand have been obtained, and the Veteran was afforded a VA examination that fulfilled the criteria which were set forth in the remand instructions.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims decided herein. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran initially filed a claim alleging that he had numbness and tingling with pain from hips to knees, bilaterally.  He was granted service connection for right leg radiculopathy.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The Veteran's VA treatment records are negative for complaints of numbness or tingling of the left lower extremity, and there is no diagnosis of any neurological condition affecting the left lower extremity. 

During the course of this appeal, the Veteran is shown to have developed cellulitis of the left lower extremity, but there is no medical evidence relating this to any neurologic abnormality.  The cellulitis eventually resolved, and there is no indication by any medical professional that cellulitis of the left leg was due to an event or incident of service or caused or aggravated by a service- connected disability.  Moreover, the Veteran does not claim that the episode of cellulitis was due to service or a service-connected disability.  

To the extent that the claim alleging pain, tingling, and numbness of the lower extremities was filed before the Veteran actually contracted cellulitis, he has provided very little additional information to clarify or expand his assertions.  

The Veteran also complained of some radiating pain from his back, but there were no accompanying left-sided neurologic symptoms. The Veteran has a left knee disability, but this is already service connected and subject to a separate rating.

The Veteran was afforded a VA examination in February 2010.  At that time, it was specifically noted by the examiner that the Veteran made no complaints of radicular symptoms affecting the left leg, including numbness, tingling, or paresthesias.  

Rather, his claimed symptoms affected only the right lower extremity.  The examiner did not diagnose any left leg disorder, although the Veteran was found to have radiculopathy affecting the right leg for which he is now service connected.  

Another VA examination in July 2013 noted that the Veteran's complaints were consistently right sided.  Upon examination, the Veteran had sensation intact  to touch in the left lower extremity with no focal deficit.  The examiner did not diagnose any neurological or other left leg disorder that would be productive of the numbness and tingling as alleged by the Veteran when he filed his claim.  

Hence, on this record, the criteria for service connection are not met because the evidence does not show that the Veteran has any current neurological condition or other related disability of the left lower extremity that can be linked to service or a service-connected disability. 

To the extent that the Veteran asserts having had radicular symptoms, these statement are of limited probative value and are outweighed by medical opinions that did not identify any neurological deficit involving the left leg.  

Absent the existence of a disability affecting the left lower extremity, service connection for claimed pain, numbness and tingling of the left lower extremity must be denied.

The benefit of the doubt doctrine is not applicable because the weight of the evidence is against the Veteran's claim.


Increased and Initial Ratings

The Veteran alleges his right leg radiculopathy and low back disabilities are worse than contemplated by the 20 percent ratings assigned for each.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Staged ratings may also be appropriate in claims for increased ratings for disabilities which are already service connected when the facts so indicate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Right extremity radiculopathy

The Veteran asserts that his right lower extremity radiculopathy should be rated more than 20 percent disabling.  However, he does not identify any particular symptoms or functional effects other than pain, numbness and tingling. 

The Veteran's right lower extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, diagnostic code 8520, which addresses paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

Complete paralysis of the sciatic nerve is 80 percent disabling.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy is 60 percent disabling.  

Moderately serve paralysis of the sciatic nerve is 40 percent disabling. 

Moderate paralysis of the sciatic nerve is 20 percent disabling.

In rating nerve conditions, when the involvement is wholly sensory the rating should be for the mild, or at most the moderate, degree.  38 C.F.R. § 4.124a.

The Veteran was examined in February 2010 and reported that, over the past year, he had developed some numbness, tingling, and paresthesias that began as a localized area in the lumbar region, extending across the low back.  

The symptoms gradually worsened and extended into the right lower extremity.  He reported having decreased sensation and tingling and paresthesias that affected the entire right leg.  This varied in severity, depending upon his activity level or if he was having a flare up.  He had a persistent decrease in sensation of the right leg.  He had a band of paresthesias and decreased sensation along the lower lumbar region that extended to the right lower extremity.  

The examination did not demonstrate any significant focal weakness involving the right lower extremity.  The Veteran reported being able to stand for 15 to 30 minutes and walk two to three blocks.  His gait was slightly antalgic, favoring the right lower extremity.

The Veteran was examined again in October 2010 and once more reported having decreased sensation and tingling and paresthesias affecting the entire right leg.  He used a cane and reported that he could walk one block.  The examination confirmed decreased sensation of the right leg.  

The Veteran's treatment records reflect complaints related to the lower back and right leg.  He did use assistive devices for mobility.  However, there was no indication that this was specifically due to the right leg radiculopathy because he was also service connected for disabilities of the back and both knees.

The Veteran was again examined in July 2013.  At that time, the examiner assessed right lower extremity radiculopathy that was productive of moderate constant pain,  mild intermittent dull pain, moderate degree of paresthesias and/or dysthesias, and moderate numbness.  

The Veteran had normal strength with the exception of hip and knee flexors on the right.  He had decreased sensation of the right lower extremity, especially the right foot.  The nerve involved was the sciatic nerve.  The examiner assessed the severity of the radiculopathy as moderate.  

The nerve was not completely paralyzed because the Veteran was able to perform plantar flexion, dorsiflexion, knee flexion, knee extension, hip flexion, and hip extension.   The examiner reiterated that the Veteran did have decreased sensation in the right lower extremity that was considered to be mild to moderate in severity. 

The evidence on careful review does not show that the Veteran meets the criteria for a rating in excess of 20 percent in this case.  There is no indication that his right lower extremity radiculopathy is more than moderate in nature.  The symptoms are primarily sensory, although there was some reduced strength in the right knee and hip flexors.  This is consistent with moderate lower extremity radiculopathy.  

Moreover, the most recent examiner interpreted the Veteran's symptoms as being mild to moderate in severity, and there is no indication that his right lower extremity symptoms were worse in the past.  The SSA records also do not show that the Veteran had right sided radiculopathy that was more than moderate in nature.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

Sensory abnormalities and slight weakness are contemplated by the assigned rating.  

The Veteran in this regard already been assigned a TDIU rating as a result of the combined effects of his service-connected disabilities and not just the right leg radiculopathy.  


B.  Low back

The Veteran contends that his back disability is more severe than is encompassed by the currently assigned 20 percent rating.  Although he reported that his back problems had worsened when he filed his claim, he did not advance any specific contentions in this regard.

The Veteran's back disability is generally rated using a general rating formula for diseases and injuries of the spine.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  

A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  

A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

The Veteran was examined by VA in February 2010 and reported having a persistent dull ache and pressure that at times could be more sharp and severe, depending upon his activity level.  He did not typically experience muscle spasm.  He had some numbness and tingling in the low back area.  He took pain medications as needed and it provided some degree of relief.  

The Veteran reported having weekly flare ups related to activity and weather.  His back pain got worse with prolonged standing, sitting, cold, changes in weather, or overexertion with any bending, lifting, or twisting.    

The Veteran was able to tolerate standing 15 to 30 minutes and walking two to three blocks.  He was on short term disability at that time for multiple medical problems including his back.  His doctor had given him work restrictions including no prolonged bending, lifting, twisting, or lifting greater than 10 pounds.  He reported having symptoms including fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There were no incapacitating episodes of spine disease.  Spinal curvatures were normal.  

The examination revealed pain with motion and tenderness of the spinal area.  Extension of the spine was performed form 0 to 15 degrees with tenderness beginning at 10 degrees; flexion was performed from 0 to 50 degrees with some tenderness beginning at 40 degrees; lateral bending was performed from 0 to 25 degrees on the left with tenderness beginning at 15 degrees and from 0 to 20 degrees on the right with tenderness beginning at 10 degrees.  Rotation was from 0 to 15 degrees on the left with tenderness beginning at 10 degrees and from 0 to 20 degrees on the right with pain beginning at 15 degrees.  Repetitive motion caused increased pain but no additional loss of range of motion.  The examiner reported that he was unable to predict additional losses of motion that could occur during a flare up.

The Veteran was reexamined in October 2010 and reported having similar symptoms as before.    However, he reported having a reduced ability to stand only 5 to 10 minutes and to walk only one block.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, and pain.  

The Veteran's gait was noted to be antalgic with a cane.  His spinal curvatures were normal.  There was guarding and pain with motion on the right, tenderness on both sides of the spine, and weakness on the left.  These symptoms were severe enough to have caused the Veteran's gait abnormality.   

The Veteran's flexion and extension were performed from 0 to 50 degrees and from 0 to 5 degrees, respectively.  Right and left lateral rotation and lateral bending were from 0 to 20 degrees with tenderness beginning at 10 degrees.  Repeated motions caused increased pain but no additional loss of motion.  The examiner reported that he was unable to predict additional losses of motion that could occur during a flare up.  

The VA treatment records showed that the Veteran was followed at a spinal cord injury clinic where he had regular appointments related to his back pain and associated symptoms.  At one time, the possibility of a neurogenic bladder was noted, but this could not be tested.

The Veteran was not working any more due to multiple medical problems including the knees, ankles and back.  It appears he did not return to work after exhausting his short term disability and instead applied for SSA benefits.  

At a VA general medical examination in January 2011 the examiner noted that the back disability prevented prolonged standing, walking, or sitting as well as repetitive lifting, bending, twisting, crawling, climbing stairs, kneeling, or squatting.  SSA records show significant impairment due to orthopedic problems including back pain but do not show flexion limited to 30 degrees or less or ankylosis of the spine.

In August 2012, the Veteran had surgery on his thoracic spine which he initially reported helped reduce his symptoms, so at one point he was actually ambulating without constant use of assistive devices.  It also apparently resolved any bladder difficulties.  

The Veteran was examined again in July 2013.  At that time, the Veteran reported that his level of pain varied and interfered with his sleep on bad days.  He changed position frequently due to his back pain during these times as well.  He reported that flare ups involved decreased range of motion and increased pain.  

When these occurred he spent most of his time trying to find a comfortable position.  The Veteran had 60 degrees of forward flexion with pain at 35 degrees and 10 degrees of extension with pain at 5 degrees.  He had 30 or more degrees of right lateral flexion with pain at 20 degrees and  30 or more degrees of left lateral flexion with pain at 20 degrees.  His right and left lateral rotation each were to 10 degrees with pain at 5 degrees.  

The Veteran was not having a flare up at the time of the examination so any additional losses during a flare up could not be quantified.  After repetition flexion was reduced to 45 degrees but the other ranges of motion were not reduced.    

Functional losses included reduced motion, weakened movement, excess fatigability, incoordination, pain on movement, and disturbance of locomotion.  He had  pain to palpation over the paraspinal muscles and spinous process.  There was no guarding or muscle spasm.  

There had been no incapacitating episodes of intervertebral disk syndrome.  He reported occasional use of a wheelchair and walker and constant use of a cane.  Scars from his back surgery were neither painful nor unstable.  

On review of the entire record, the Board finds that the service-connected low back disability picture more nearly approximates the criteria warranting a rating of 40 percent in this case.  The overall range of motion of the thoracolumbar spine is shown to likely be reduced to 30 degrees or less when pain, repetitive movement and flare ups are considered.   

The Veteran's disability also does not meet the criteria for an extraschedular rating.
The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  

If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, the Veteran's primary symptoms are back pain and reduced range of motion that are expressly contemplated by the rating schedule.  Thus, the first step of the inquiry is not met.  


Effective Date

The Veteran contends that he should have been granted service connection for his right lower extremity radiculopathy earlier than January 19, 2010.  He does not appear to make a specific argument regarding this.  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  

However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

Here, the Veteran's claim was received on January 19, 2010.  There is no indication of other correspondence that could constitute an earlier informal claim.  

To the extent that the Veteran may construe his claim as a claim for an increased rating for his service-connected back disability, since the right lower extremity symptoms are associated with the back, section 5110(b)(2) provides an exception to this general rule in that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400(o)(1)(2) . 

If the increase occurred after the date of the claim, the effective date is the date of increase. Id.  To make its determination, the Board must review all the evidence of record. Hazan v. Gober, 10 Vet. App. 511, 521   (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704  (1998).

In this case, there is no evidence of an increase consisting of right sided radiculopathy ascertainable within one year prior to the date of the claim.  Documented complaints of right sided radiculopathy do not occur earlier than January 19, 2010.  

Although at his February 2010 examination the Veteran reported that his symptoms were present for a year, this is not reflected in the VA treatment records for the one year period prior to January 19, 2010. Complaints of leg pain during this time generally center on the knee without mention of numbness or tingling until January 2010.  

Thus, regardless of whether the Veteran's claim is considered a service connection claim or a claim for an increase in the back disability, there is no basis for an effective date earlier than January 19, 2010 for the assignment of a rating for the service-connected low back disability on the basis of right lower extremity radiculopathy.




ORDER

An initial, separate rating in excess of 20 percent for the service-connected low back disability based on right lower extremity radiculopathy is denied.

A increased rating of 40 percent, but not more for the service-connected chronic lumbosacral strain with multilevel degenerative disk disease is granted, subject to the regulations controlling disbursement of VA monetary benefits.

The claim for an effective date earlier than January 19, 2010 for the grant of service connection for right lower extremity radiculopathy is denied.  



REMAND

The Veteran's claim of service connection for hearing loss was denied because a hearing loss disability was not shown at a VA audiological evaluation in December 2006.  This was approximately 8 years ago and might not reflect the Veteran's current ability to hear.  

Notably, the treatment records reflect that the Veteran has since been diagnosed with a right ear hearing loss.  Therefore, he should be afforded a new examination.

Service connection for the claimed right hip and left ankle disabilities were denied for lack of a nexus to service in a February 2007 rating decision.  Since that time, the Veteran has been granted service connection for numerous orthopedic disabilities, including his back, right knee, left knee, sacroiliac joint and right ankle.  

The Veteran has not had an examination indicating whether there is any relationship between any of these claimed conditions and the claimed right hip and left ankle problems.  

Notably, service connection for the bilateral knees was granted based on the Veteran's altered gait, but there has been no opinion regarding the right hip or left ankle.  An examination should be obtained addressing this.

With respect to the effective date for the TDIU rating, a Notice of Disagreement with the March 14, 2011 rating decision was received by VA on March 28, 2011, but it does not appear that a Statement of the Case has been issued addressing this. 

An unprocessed Notice of Disagreement should be remanded, not referred, to the AOJ for issuance of a statement of the case (SOC).  Manlincon v. West,  12 Vet. App 238, 240-241 (1999).  

Thus, this claim must be remanded to address whether a Statement of the Case should be issued.  See 38 C.F.R. §§ 3.160(c), 19.26 (2012). See also Manlincon, 12 Vet. App. at 240-241.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA audiological evaluation to ascertain the nature and likely etiology of the claimed bilateral hearing loss .  

The examiner should review the claims file in conjunction with the examination.  The examiner should determine whether the Veteran currently has a hearing loss disability.  

If a hearing loss disability is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it had its clinical onset during service or within one year thereof or otherwise was due to an event or incident of service.  A complete rationale must be provided in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  The AOJ then should have the Veteran scheduled  for a VA examination to determine the nature and likely etiology of the claimed left ankle and right hip disorders.  The examiner should review the claims file in conjunction with the examination.  

For each diagnosed left ankle and/or right hip disorder the examiner should indicate (1) whether it is at least as likely as not (at least 50 percent likely) that it onset during service or otherwise was due to an event or incident to service, and (2) whether it is at least as likely as not that it was caused or aggravated by a service-connected disability (mood disorder; chronic lumbosacral strain with multilevel degenerative disk disease; right lower extremity radiculopathy; left sacroiliac strain; chronic strain, chrondromalacia, and mild degenerative joint disease, left knee; recurrent sprains with residuals of chronic pain and old non-united fracture of the distal fibula and mild degenerative changes, right ankle; tinnitus; and degenerative joint disease, right knee).  

The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

4.  Finally, in indicated, the AOJ should furnish to the Veteran a fully responsive SOC addressing his NOD as to the claim for an earlier effective date for the assignment of a TDIU rating and inform him of the steps necessary to perfect his appeal. Only if the Veteran files a timely Substantive Appeal should this matter be returned to the Board.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


